Citation Nr: 0026217	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  98-19 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher rating for bilateral defective 
hearing, rated as noncompensably disabling from November 15, 
1996.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARINGS ON APPEAL

Appellant



REMAND

The veteran served on active duty from October 9, 1956, to 
October 8, 1958.  He had 3 years, 7 months, and 22 days of 
other service prior to October 9, 1956.

The Board notes that VA conducted audiological evaluations of 
the veteran in January 1997, June 1998, and September 1999.  
The puretone averages and discrimination scores were used to 
calculate the veteran's degree of disability as required by 
38 C.F.R. § 4.85 (1999) and 38 C.F.R. § 4.85 (1998).  
Puretone averages obtained during these evaluations varied 
from 48 to 56 and discrimination scores varied from 86 to 96.  
Such findings resulted in the assignment of a zero percent 
rating.  Nevertheless, the veteran continued his claim of 
worsening hearing acuity.  

After the veteran appeared at a hearing before the Board in 
August 2000, he submitted additional evidence that was 
received at the Board in September 2000.  Although he waived 
RO consideration of this newly received evidence, the Board 
finds that information continued in this submission raises a 
significant question about the veteran's most recent hearing 
status, and consequently requires further development of the 
record.  As noted above, discrimination scores obtained by VA 
from January 1997 to September 1999 ranged from a low of 86 
to a high of 96.  However, the newly received evidence 
includes an August 4, 2000, treatment note prepared by a Dr. 
Toso in which it was noted that an audiogram had revealed 
bilateral nerve deafness with very poor discrimination-76 
percent on the right and 60 percent on the left.  These 
discrimination scores vary drastically from those obtained by 
VA in previous years and consequently suggest a worsening not 
previously accounted for by the veteran's rating.  
Unfortunately, the complete audiogram by Dr. Toso is not part 
of the record, so it is not possible to apply the rating 
criteria as contemplated by 38 C.F.R. § 4.85.  In order to 
address this suggestion of worsening hearing acuity, further 
evidentiary development is required.  

This case is REMANDED to the RO for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.  The RO should, with the 
veteran's consent, obtain all records 
maintained by Dr. Toso, including any 
report of an August 2000 audiogram that 
showed discrimination scores of 76 
percent on the right and 60 percent on 
the left.  

2.  After obtaining the evidence sought 
in the preceding paragraph, the RO should 
schedule the veteran for audiometric and 
discrimination testing sufficient to 
apply pertinent rating criteria.  The 
examiner should be asked to review the 
entire record and provide an opinion as 
to which records provide the best 
estimate of the veteran's organic hearing 
impairment.  If test results differ from 
those obtained by Dr. Toso, the examiner 
should account for this difference.  

3.  The RO should ensure that the 
requested development is completed, 
including the explanation for any 
difference in test results.  Thereafter, 
the veteran's claim should be re-
adjudicated.  Consideration should be 
given to both old and new rating 
criteria, see 38 C.F.R. § 4.85 (1998), 
38 C.F.R. § 4.85 (1999), and to whether 
"staged" ratings are appropriate.  
Fenderson v. West, 12 Vet. App. 119 
(1999).  If any benefit sought is denied, 
a supplemental statement of the case 
should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


